DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 2 and 4-9 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/4/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (U.S. Patent Publication 2018/0133845, “Itoh”) in view of Ishigami et al. (Japanese Patent Publication JP2016003356A, “Ishigami”).

Regarding claim 1, Itoh discloses an aluminum alloy heat exchanger produced by excluding flux, the heat exchanger comprising: 
a flow channel (3) forming member to form a flow channel which a fluid flows through; 
a heat transfer member (4) having a heat transfer surface, the heat transfer member joined to a flow channel forming surface of the flow channel forming member, the heat transfer surface wider than the flow channel forming surface; 
a tank member (21) joined to the flow channel forming member to form a tank space communicating with the flow channel of the flow channel forming member; 
a joining member (22) joined to the tank member; 
a second fillet (F1) formed in a second braze joining portion, in which the flow channel forming member and the tank member join with each other; and 
a third fillet (F2) formed in a third braze joining portion in which the tank member and the joining member join with each other, 
wherein the flow channel forming member, the heat transfer member, the tank member and the joining member are composed of aluminum alloys (¶0069, 0071), respectively, wherein an average plate thickness of the flow channel forming member is from 0.100 mm or more to 0.400 mm or less (¶0084-0086), an average plate thickness of the heat transfer member is from 0.025 mm or more to 0.150 mm or less (¶0089), 
wherein each of the second to third fillets is composed of an aluminum alloy containing magnesium (¶0046), bismuth (¶0050), and silicon (¶0048), 
wherein a concentration of the magnesium of each of the fillets is from 0.2% or more to 2.0% or less by mass (¶0044), wherein at least one of the flow channel forming member and the heat transfer member includes a brazing material layer on a surface thereof, 
wherein when the flow channel forming member includes the brazing material layer, a concentration of the magnesium of the flow channel forming member at its plate thickness center is from 0.1% or more to 1.0% or less by mass, and when the heat transfer member includes the brazing material layer, a concentration of the magnesium of the heat transfer member at its plate thickness center is from 0.2% or more to 1.0% or less by mass (¶0044).
However, Itoh does not explicitly disclose a first fillet formed in a first braze joining portion, in which the heat transfer member and the flow channel forming member join with each other or wherein an average plate thickness of the tank member is from 0.500 mm or more to 2.000 mm or less, and an average plate thickness of the joining member is from 0.500 mm or more to 2.000 mm or less. Ishigami, however, discloses a first fillet (30) formed in a first braze joining portion (30), in which a heat transfer member (22) and a flow channel (10) forming member join with each other or wherein an average plate thickness of the tank member (22) is from 0.500 mm or more to 2.000 mm or less (1.2mm, page 6, lines 14-15). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Itoh to provide the first fillet of Ishigami to provide a reliable attachment between the flow channels and heat transfer elements, and to have the tank member and joining member (as this is part of the header) to have a thickness of 1.2mm in order to ensure sufficient durability of the tank. It would have been further obvious to have the first fillet have the same composition of the second and third fillets as described above. 

	Regarding claim 3, the combination of Itoh and Ishigami discloses all previous claim limitations. Itoh further discloses wherein a concentration of the magnesium of each of the fillets is 0.3% or more by mass (as Itoh teaches 0.2-1.3%, ¶0045).


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763